


110 HRES 1032 IH: Recognizing former Green Bay Packers

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1032
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Kagen (for
			 himself, Mr. Obey,
			 Mr. Sensenbrenner,
			 Ms. Moore of Wisconsin,
			 Mr. Kind, Mr. Petri, Ms.
			 Baldwin, Mr. Ryan of
			 Wisconsin, and Mr.
			 Hinojosa) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing former Green Bay Packers
		  quarterback Brett Favre on the occasion of his retirement from the National
		  Football League, and honoring him for his years of commitment to the city of
		  Green Bay and the State of Wisconsin, and his extensive charitable activities
		  in Wisconsin and his home State of Mississippi.
	
	
		Whereas Brett Favre was born in Gulfport and raised in
			 Kiln, Mississippi, and attended the University of Southern Mississippi;
		Whereas Brett Favre was drafted in 1991 by the Atlanta
			 Falcons and traded to the Green Bay Packers in 1992;
		Whereas as a member of the Green Bay Packers, quarterback
			 Brett Favre played professional football with unparalleled passion and
			 determination for the past 16 years;
		Whereas Brett Favre embodies the hard-working, blue collar
			 fans in Wisconsin with his dedicated toughness and work ethic;
		Whereas Brett Favre holds the National Football League
			 (NFL) record with 442 touchdown passes;
		Whereas in addition to the career touchdown record, Brett
			 Favre also holds the NFL record for greatest number of wins by a starting
			 quarterback with 160 and the NFL record career passing yards with
			 61,655;
		Whereas Brett Favre is the only 3-time winner of the NFL’s
			 Most Valuable Player Award;
		Whereas Brett Favre played in a record 275 consecutive
			 games;
		Whereas Brett Favre was named Sports Illustrated’s 2007
			 Sportsman of the Year;
		Whereas Brett Favre’s contributions to his communities
			 extended beyond the football field;
		Whereas Brett Favre’s loyalties to his home State of
			 Mississippi and adopted State of Wisconsin are reflected in his participation
			 in and organization of numerous charitable activities in those States,
			 including the Brett Favre Fourward Foundation, the Special Olympics, the
			 Make-A-Wish Foundation, and the Boys and Girls Clubs of America;
		Whereas the Brett Favre Fourward Foundation aids
			 disadvantaged children in Wisconsin and Mississippi and has raised more than
			 $1,000,000 for people affected by Hurricane Katrina in Mississippi;
		Whereas Brett Favre and his wife, Deanna Favre, cofounded
			 the Deanna Favre Hope Foundation, which provides assistance to women in need
			 affected by breast cancer; and
		Whereas Brett Favre, throughout his spectacular 17-year
			 professional football career, has been a fine example of what can be
			 accomplished with hard work, passion, and determination: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes Green
			 Bay Packers quarterback Brett Favre on the occasion of his retirement from the
			 National Football League, and honors Brett Favre for his numerous contributions
			 to football, the City of Green Bay, and the State of Wisconsin;
			(2)commends him for
			 his sportsmanship, professionalism, and passion, which inspires sports fans
			 across the country;
			(3)recognizes his
			 generosity to victims of Hurricanes Katrina and Rita, his work with Deanna
			 Favre in breast cancer research, and his charitable work to benefit disabled
			 children in both Mississippi and Wisconsin; and
			(4)understands that
			 retirement means reoccupation, knowing that Brett Favre will now be busier than
			 ever before as he helps to build a better future for all of us.
			
